IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LEROY GRIFFIN,                             : No. 124 MM 2019
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
DEPARTMENT OF CORRECTIONS AND              :
LOWER COURTS OF LEBANON COURTS             :
CLERKS,                                    :
                                           :
                   Respondents             :


                                   ORDER



PER CURIAM

     AND NOW, this 26th day of December, 2019, the Petition for Leave to Appeal

Nunc Pro Tunc is DENIED.